CHINA XD PLASTICS COMPANY LIMITED No. 9 Dalian North Road, Haping Road Centralized Industrial Park, Harbin Development Zone, Heilongjiang Province, PRC 150060 June 22, Via EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington D.C. 20549-7010 Re: China XD Plastics Company Limited Amendment to Registration Statement on Form S-1/A (File No. 333-167423) Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), China XD Plastics Company Limited (the “Company”) hereby requests the withdrawal of its Amendment to Registration Statement on Form S-1/A (File No. 333-167423) (the “Amendment”), that was filed with the Securities and Exchange Commission on June 10, 2010.The Company requests withdrawal of the Amendment because it was coded with the wrong EDGAR submission type code as a Form S-1/A rather than S-3/A. On June 11, 2010, the Company resubmitted its filing as an amendment to the Registration Statement on Form S-3/A (File No. 333-167423) using the correct EDGAR submission type code. If you have any questions with respect to the foregoing, please contact Tahra Wright at (212) 407-4122. Very truly yours, CHINA XD PLASTICS COMPANY LIMITED By: /s/Taylor Zhang Name: Taylor Zhang Title: Chief Financial Officer
